Citation Nr: 1022026	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-30 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
migraine headaches on an extraschedular basis, from May 7, 
2004.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability, 
to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to 
September 1974 and on active duty for training from July 1973 
to January 1974.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal from a September 2004 rating decision, in 
which the RO, in pertinent part, denied the Veteran's claim 
for a disability rating in excess of 30 percent for migraine 
headaches.  In an August 2008 rating decision issued in 
September 2008, the RO assigned a 50 percent rating for 
migraine headaches, effective August 7, 2008.  

In May 2009, the Veteran testified before the undersigned 
during a Travel Board hearing at the RO; a copy of the 
transcript is in the record.  

In a July 2009 decision, the Board granted entitlement to a 
50 percent rating for migraine headaches from May 7, 2004, to 
August 6, 2008.  At that time, the Board remanded the issue 
of entitlement to a rating in excess of 50 percent for 
migraine headaches, from August 7, 2008, to include on an 
extraschedular basis, to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  In an August 2009 rating 
decision issued in September 2009, the AMC implemented the 
Board's decision and assigned a 50 percent rating for 
migraine headaches, effective May 7, 2004.  Hence, the Board 
has recharacterized the first issue on appeal as shown on the 
title page.  (See page 14 of the hearing transcript.).  In 
the July 2009 decision, the Board also noted that the Veteran 
had raised the issue of entitlement to a total rating based 
on individual unemployability (TDIU) and referred this issue 
to the RO for adjudication via the Appeals Management Center 
(AMC), in Washington, DC.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).

For the reasons given below, the appeal again is REMANDED to 
the RO via the AMC, in Washington, DC.  VA will notify the 
Veteran if further action, on her part, is required.


REMAND

The Board's review of the record reveals that further VA 
action on the appeal is warranted.

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2009).  In exceptional circumstances, where the veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2009).

In this case, the Veteran does not meet the objective, 
minimum percentage requirements, set forth in 38 C.F.R. § 
4.16(a), for consideration of a TDIU, as service connection 
is in effect only for migraine headaches, rated as 50 percent 
disabling.  During the May 2009 Board hearing, however, she 
testified that her headaches occurred about three or four 
times weekly and persisted almost all day.  She reported that 
her migraine headaches were more severe than the current 50 
percent rating reflects and make her unemployable.  The 
Veteran's assertion that her headaches rendered her 
unemployable is supported by August 2005 and June 2006 
statements from her treating physician, N. P., M.D., who 
indicated that the Veteran's migraine headaches were becoming 
more debilitating and more frequent and opined that she was 
totally disabled and unemployable, partially due to a recent 
stroke.  Moreover, an August 2008 VA examination revealed 
moderately severe left hemiparesis and that the Veteran was 
wheelchair bound at that time.  The diagnosis was prostrating 
migraine headaches, more than 15 to 20 days out of a month.  
Thus, the Board found, in its July 2009 decision and remand, 
that the Veteran had raised the issue of entitlement to a 
TDIU.  See Roberson, 251 F.3d at 1384.

In compliance with the Board's July 2009 remand instructions, 
the increased rating appeal was submitted to the Director, 
Compensation and Pension (C&P) Service for consideration of 
an extraschedular rating for the Veteran's migraine 
headaches.  In a February 2010 response, the Director, C&P 
found that an extraschedular rating was not warranted.  

In a supplemental statement of the case (SSOC) issued later 
the same month, the AMC readjudicated the Veteran's increased 
rating claim as well as her entitlement to a TDIU.  In May 
2010 written argument, the Veteran's representative 
challenged the RO's TDIU determination, which pursuant to 
Rice, is a component of her claim for a higher rating for her 
headache disorder.  

The Board finds that a VA examination is necessary to 
adjudicate this appeal.  In this regard, the Board notes that 
the examination report must contain a medical opinion 
addressing whether it is at least as likely as not that her 
service-connected headaches render her unable to secure or 
follow a substantially gainful occupation Moreover, the Board 
also finds that the TDIU claim is inextricably intertwined 
with her increased rating claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered until both are 
adjudicated).  As such, it follows that Board resolution of 
the claims on appeal, at this juncture, would be premature 
pending additional development.

On remand, the RO must again consider whether an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b) for the Veteran's migraine headaches or an 
extraschedular TDIU under the provisions of 38 C.F.R. § 
4.16(b) is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any pertinent, 
outstanding records, schedule the Veteran 
for an appropriate VA examination.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner 
should opine as to whether, without regard 
to the Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that her 
service-connected headache disorder 
renders her unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.  

2.  After completion of the above, 
consider whether referral of the Veteran's 
claim for entitlement to a TDIU to the 
Under Secretary for Benefits or the 
Director, C&P Service for a determination 
of whether her disability picture requires 
the assignment of an extraschedular rating 
under 4.16(b) is warranted. 

3.  Then readjudicate the Veteran's claim 
for a higher rating for her headache 
disorder and adjudicate her entitlement to 
a TDIU.  As to the latter claim, the RO 
must address whether an extraschedular 
TDIU rating under the provisions of 38 
C.F.R. § 4.16(b) is warranted.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and her 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

